ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
The Boeing Company                           )      ASBCA Nos. 61788, 61789
                                             )
Under Contract No. FA8106-09-C-0005          )

APPEARANCES FOR THE APPELLANT:                      Scott M. McCaleb, Esq.
                                                    Tracye Winfrey Howard, Esq.
                                                    George E. Petel, Esq.
                                                     Wiley Rein LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    St~phen M. Wilson, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: November 27, 2018



                                                     ministr tive Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61788 and 61789, Appeals of The
Boeing Company, rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            f